DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegst USPA_20140158020_A1.
1.	Regarding Claims 20 and 23-26, Wegst discloses forming a nacre material (paragraph 0004) through a biomimetic approach (paragraph 0005) that comprises freeze casting (paragraph 0005) with use of chitosan (corresponds to claimed organic polymer of instant Claims 20 and 26), alumina (corresponds to claimed inorganic nanomaterial of instant Claims 20 and 25) having a diameter of a few hundred nanometers (paragraph 0007) which teaches the limitation of instant claim 20. Furthermore, Wegst discloses forming a slurry solution using water (paragraphs 0054, 0055) as is being claimed in S2 of instant claim 20. Additionally, Wegst discloses using a cellulose fibers (corresponds to claimed biomass fibers) (paragraph 0161), as is being claimed in instant Claim 24. Wegst further discloses using a hot plate that (corresponds to claimed hot pressing) (paragraph 0068). Finally, Wegst discloses gradually raising its temperature during freeze-drying (paragraph 0060), as is being claimed in instant Claim 23. The remaining limitations of instant, independent Claim 20 are parameters that are well-known in the art where it would be expected for one of ordinary skill in the art to know how to vary based on end-user product specifications. Applicants have not indicated how the claimed concentrations, temperatures, and durations listed in S1-S3 would impart an unexpected or surprising property.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 12, 2022